DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites “wherein the light source is configured to minimize a distance between the leading edge of the light box and the housing”. It is exactly clear what is being claimed by the limitation … the light source is configured to minimize a distance between the leading edge of the light box and the housing. It is not clear if that is being claimed has to do with the type of the light source or at what position/height the light source is placed in the housing of the handheld printing device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10,12 ,14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noe et al. (US 2008/0055384).
Regarding claim 1, Noe et al teaches a handheld printing device (10 fig.1) comprising: 
a printing mechanism (print mechanism of 10 fig.1) to print a swath of print material onto a print medium (12) as the handheld printing device is moved across the print medium; and 
a light source (projector 16 including light source 30 figs.1,4) to project onto the print medium (12) a light box (18,20 figs.1-3) having top and bottom edges corresponding to the swath and indicating where the printing mechanism will print the swath as the handheld printing device is moved across the print medium (paragraphs 0014-0016, figs.1-4).

Regarding claim 2, Noe et al further teaches wherein the light box (18,20 figs.1-3) further has a leading edge (edge of 18,20 that is closest to 16 on 10) indicating where the printing mechanism will begin printing the swath as the handheld printing device is moved across the print medium (12) (paragraphs 0014-0016, figs.1-4).

Regarding claim 3, Noe et al further teaches wherein the light box further has a trailing, fading edging (edge of 18,20 that is farthest from 16 on 10).

Regarding claim 4, as best understood, Noe et al further teaches further comprising: 
a housing (housing of 10 figs.1-4) in which the printing mechanism and the light source (16 including 30,34,38 figs.4-7) are disposed,
wherein the light source (16 including 30,34,38 figs.4-7) is configured to minimize a distance between the leading edge of the light box and the housing (the position of the light box is adjustable by adjusting the light source thus the position of the light box is adjustable, paragraphs 0019-0022).

Regarding claim 10, Noe et al further teaches wherein the light box (18,20 figs.1-3) further has a trailing edge (edge of 18,20 that is farthest from 16 on 10), and wherein a distance between the leading edge (edge of 18,20 that is closest to 16 on 10) and the trailing edge (edge of 18,20 that is farthest from 16 on 10) corresponds to a length of an image (22) that the printing mechanism is to print within the swath of print material (figs.1-3).

Regarding claim 12, Noe et al teaches a non-transitory computer-readable data storage medium storing program code executable by a handheld printing device (10 fig.1; paragraphs 0005,0025) to: 
cause a light source (projector 16 including light source 30 figs.1,4) of the handheld printing device to project onto a print medium a light box (18,20 figs.1-3) having top and bottom edges (top and bottom edges of the light box 18,20); and 
cause a printing mechanism (print mechanism of 10 fig.1) of the handheld printing device to print a swath of print material onto the print medium (12) as the handheld printing device is moved across the print medium, 
wherein the light box (18,20 figs.1-3) has top and bottom edges corresponding to the swath and indicating where the printing mechanism will print the swath as the handheld printing device (print mechanism of 10 fig.1) is moved across the print medium (12).

Regarding claim 14, Noe et al further teaches wherein the light box (18,20 figs.1-3), wherein the light box further has a leading edge (edge of 18,20 that is closest to 16 on 10) and a trailing edge (edge of 18,20 that is farthest from 16 on 10), and wherein a distance between the leading edge (edge of 18,20 that is closest to 16 on 10) and the trailing edge (edge of 18,20 that is farthest from 16 on 10) corresponds to a length of an image (22) that the printing mechanism is to print within the swath of print material (figs.1-3).

Regarding claim 15, Noe et al teaches a method comprising: 
placing a handheld printing device (10 fig.1) onto a print medium (12) on which the handheld printing device is to print a swath of print material; 
causing the handheld printing device (10 fig.1) to project onto the print medium a light box (18,20 figs.1-3) having top and bottom edges (top and bottom edges of the light box 18,20) corresponding to the swath and indicating where the handheld printing device (10) will print the swath; and 
moving the handheld printing device (10) across the print medium, causing the handheld printing device to print the swath as the handheld printing device is moved (figs.1-3; paragraphs 0013,0016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noe et al. (US 2008/0055384) in view of Jacksen et al. (US 2011/0235337).
Regarding claim 5, Noe et al substantially teaches the claimed invention including the use of lens through which the light source projects light, the lens having a fixed transparent region corresponding to a trapezoid to form the projected light into trapezoid shaped light box (18,20 figs.1-3) (given the light box 18,20 formed is trapezoid in shape, the lens transparent region is trapezoid in shape, paragraph 0018, figs.1-3), 
wherein the trapezoid has first and second short edges that are parallel to one another, the first short edge longer than the second short edge and corresponding to the leading edge of the light box (18,20 figs.1-3), and wherein the trapezoid has a pair of long edges corresponding to the top and bottom edges of the light box (18,20 figs.1-3).
Noe et al does not explicitly shows in the figures the use of lens discussed in the text.
However, Jacksen et al teaches the use of a passive lens (2A-2E,3 in figs.3A,3B, 15,16,27,29) through which the light source (1 in figs.3A,3B, 15,16,27,29) projects light, the lens having a fixed transparent region (transparent region defined by 7) corresponding to a trapezoid (7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8) to form the projected light into the light box (10 figs.2,3,7,8,15B,16B,27,29), wherein the trapezoid (7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8) has first and second short edges that are parallel to one another, the first short edge longer than the second short edge and corresponding to the leading edge of the light box, and wherein the trapezoid (7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8) has a pair of long edges corresponding to the top and bottom edges of the light box (10 figs.2,3,7,8,15B,16B,27,29).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such lens having trapezoid transparent region to project light form light sources in the hand held printing device of  Noe et al based on the teachings of Jacksen et al to project light of desired shape and size.  

Regarding claim 6, Noe et al as modified by Jacksen et al further teaches 
an active lens (2A-2E,3 in figs.3A,3B, 14,15,16,27,29 of Jacksen et al; paragraph 0018, figs.1-4 of Noe et al) through which the light source (1 in figs.3A,3B, 15,16,27,29 of Jacksen et al; 16 including 30,34,38 figs.4-7 of Noe et al) projects light, the active lens to render a dynamic transparent region corresponding to a trapezoid (7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; 18,20 figs.1-3 of Noe et al) to form the projected light into the light box, 
wherein the trapezoid (trapezoid shaped 7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; trapezoid shaped 18,20 figs.1-3 of Noe et al) has first and second short edges that are parallel to one another, the first short edge longer than the second short edge and corresponding to the leading edge of the light box (10 figs.2,3,7,8,15B,16B,27,29; 18,20 figs.1-3 of Noe et al), 
wherein the trapezoid (trapezoid shaped 7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; trapezoid shaped 18,20 figs.1-3 of Noe et al) has a pair of long edges corresponding to the top and bottom edges of the light box (18,20 figs.1-3 of Noe et al; 10 figs.2,3,7,8, 15B,16B,27,29).

Regarding claim 7, Noe et al as modified by Jacksen et al further teaches wherein the light box is segmented into a plurality of segments (light box segmented in to two segments using 2B in fig.3B of Jacksen et al; light box segmented in to plurality of segments using 2D, 2E in fig.3B,4 of Jacksen et al).
 
Regarding claim 8, Noe et al as modified by Jacksen et al further teaches further comprising: 
a passive lens (2A-2E,3 in figs.3A,3B, 14,15,16,27,29 of Jacksen et al; paragraph 0018, figs.1-4 of Noe et al) through which the light source (1 in figs.3A,3B, 15,16,27,29 of Jacksen et al; 16 including 30,34,38 figs.4-7 of Noe et al) projects light, 
wherein the passive lens has a fixed transparent region corresponding to a trapezoid (trapezoid shaped 7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; trapezoid shaped 18,20 figs.1-3 of Noe et al) to form the projected light into the light box, 
and wherein the passive lens further has a plurality of fixed opaque segments dividing the fixed transparent region in correspondence with the segments of the light box (for instance 2B in fig.3B of Jacksen et al has opaque segments ,segments of 2Z, dividing the transparent region 22 in to segments of light box 10;  fig.3B  segments of light box formed by the use of 2B in fig.3B of Jacksen et al; similarly 2D,2E in fig.3B and 2B in fig.4 of Jacksen et al teaches the above limitations. Figs.3,4, paragraphs 0018, 0021,0023 of Jacksen et al).

Regarding claim 9, Noe et al as modified by Jacksen et al further teaches
an active lens (2A-2E,3 in figs.3A,3B, 14,15,16,27,29 of Jacksen et al; paragraph 0018, figs.1-4 of Noe et al) through which the light source (1 in figs.3A,3B, 15,16,27,29 of Jacksen et al; 16 including 30,34,38 figs.4-7 of Noe et al) projects light, the active lens to render a dynamic transparent region corresponding to a trapezoid to form the projected light into the light box (18,20 figs.1-3 of Noe et al; 10 figs.2,3,7,8, 15B,16B,27,29), and 
wherein the active lens (2A-2E,3 in figs.3A,3B, 14,15,16,27,29 of Jacksen et al; paragraph 0018, figs.1-4 of Noe et al) is further to render a plurality of dynamic opaque segments dividing the dynamic transparent region in correspondence with the segments of the light box (for instance 2B in fig.3B of Jacksen et al has opaque segments ,segments of 2Z, dividing the transparent region 22 in to segments of light box 10;  fig.3B  segments of light box formed by the use of 2B in fig.3B of Jacksen et al; similarly 2D,2E in fig.3B and 2B in fig.4 of Jacksen et al teaches the above limitations. Figs.3,4, paragraphs 0018, 0021,0023 of Jacksen et al).

Regarding claim 11, Noe et al as modified by Jacksen et al further teaches
a lens (2A-2E,3 in figs.3A,3B, 14,15,16,27,29 of Jacksen et al; paragraph 0018, figs.1-4 of Noe et al) through which the light source (1 in figs.3A,3B, 15,16,27,29 of Jacksen et al; 16 including 30,34,38 figs.4-7 of Noe et al) projects light, the lens to render a dynamic transparent region corresponding to a trapezoid (trapezoid shaped 7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; trapezoid shaped 18,20 figs.1-3 of Noe et al) to form the projected light into the light box, 
wherein the trapezoid (trapezoid shaped 7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; trapezoid shaped 18,20 figs.1-3 of Noe et al) has first and second short edges that are parallel to one another, the first short edge longer than the second short edge and corresponding to the leading edge of the light box, the second short edge corresponding to the trailing edge of the light box (18,20 figs.1-3 of Noe et al; 10 figs.2,3,7,8, 15B,16B,27,29), 
and wherein the trapezoid (trapezoid shaped 7 of 2c figs.3B,15B,16B,27A,29A; 7 of 2 fig.8 of Jacksen et al; trapezoid shaped 18,20 figs.1-3 of Noe et al) has a pair of long edges corresponding to the top and bottom edges of the light box (18,20 figs.1-3 of Noe et al; 10 figs.2,3,7,8, 15B,16B,27,29).

Regarding claim 13, Noe et al as modified by Jacksen et al further teaches wherein the light box (1 in figs.3A,3B, 15,16,27,29 of Jacksen et al; 16 including 30,34,38 figs.4-7 of Noe et al) is segmented into a plurality of segments (light box segmented in to two segments using 2B in fig.3B of Jacksen et al; light box segmented in to plurality of segments using 2D, 2E in fig.3B,4 of Jacksen et al).

11.	Claims 1, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US 6,357,939) in view of Yasuhiro et al. (JPH02252563).
Regarding claim 1, Baron teaches a handheld printing device (101 figs.1,2) comprising: 
a printing mechanism (102 fig.1) to print a swath of print material onto a print medium (201 fig.2) as the handheld printing device (101) is moved across the print medium (201); and 
a light source (109,106 fig.1) to project onto the print medium (201). Baron do not show in the figure a light box however it would be obvious to understand light pipes/source 109 arranged as shown in the fig.1 forms a light box having top and bottom edges corresponding to the swath and indicating where the printing mechanism will print the swath as the handheld printing device is moved across the print medium.
Baron does not explicitly show the light box having top and bottom edges corresponding to the swath and indicating where the printing mechanism will print the swath as the handheld printing device is moved across the print medium.
However, Yasuhiro et al teaches printing device including a light source (5 figs.1,8) to project onto the print medium (1) a light box (light box corresponding to 11a figs.1,8) having top and bottom edges corresponding to the swath and indicating where the printing mechanism (1) will print the swath as the handheld printing device is moved across the print medium (figs.1,8).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such light box having top and bottom edges corresponding to the print swath in the printing device of Baron based on the teachings of Yasuhiro et al to illuminate the printing area of the printing device.  

Regarding claim 12, Baron as modified by Yasuhiro et al further teaches a non-transitory computer-readable data storage medium storing program code executable by a handheld printing device (101 fig.1 of Baron) to: 
cause a light source (109,106 fig.1 of Baron) of the handheld printing device to project onto a print medium a light box having top and bottom edges (light box corresponding to 11a figs.1,8 of Yasuhiro et al as applied above; 109 fig.1 of Baron); and 
cause a printing mechanism (102 fig.1 of Baron) of the handheld printing device to print a swath of print material onto the print medium as the handheld printing device (101 fig.1 of Baron) is moved across the print medium, 
wherein the light box (light box corresponding to 11a figs.1,8 of Yasuhiro et al as applied above; 109 fig.1 of Baron) has top and bottom edges corresponding to the swath and indicating where the printing mechanism will print the swath as the handheld printing device (101 fig.1 of Baron) is moved across the print medium (201 fig.2 of Baron; 1 figs.1,8 of Yasuhiro et al).

Regarding claim 15, Baron as modified by Yasuhiro et al further teaches a method comprising: 
placing a handheld printing device (101 fig.1 of Baron) onto a print medium (201 fig.2 of Baron) on which the handheld printing device is to print a swath of print material; 
causing the handheld printing device (101 fig.1 of Baron) to project onto the print medium a light box (light box corresponding to 11a figs.1,8 of Yasuhiro et al as applied above; 109 fig.1 of Baron) having top and bottom edges corresponding to the swath and indicating where the handheld printing device will print the swath; and 
moving the handheld printing device (101 fig.1 of Baron) across the print medium, causing the handheld printing device to print the swath as the handheld printing device is moved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853